DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 July 2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 23-33, 36-39, and 41-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ritchey et al. (hereinafter “Ritchey” US 2013 / 0063550) in view of Liu et al. (hereinafter “Liu” US 2013 / 0050258).

As pertaining to Claim 21, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) a computer-implemented method (see Page 4 through Page 5, Para. [0015]-[0016]; Page 14, Para. [0065]; and Page 27, Para. [0195]) comprising:
displaying an image (i.e., text, imagery, and/or notifications overlaid on a see-through display) on a display (see HMD in Fig. 14a, for example);
acquiring at least one bio-signal measurement (i.e., a brain activity measurement) from a user using at least one bio-signal measuring sensor (i.e., a brain activity sensing system; see Atomic Magnetometer Sensor Array in Fig. 14a, for example; see Page 19 through Page 20, Para. [0173]-[0176]);
receiving visual input (i.e., camera input) of a current field of view of the user (i.e., a surrounding view of the user) from at least one camera (see Panoramic Video Sensor System in Fig. 14a, for example) oriented to generally align with the user’s field of view (FOV; again, see Page 20, Para. [0176]; Page 27, Para. [0195]; and Page 29, Para. [0202]);
detecting at least one object (i.e., a visual object such as a human or an animal, such as a cat) within the visual input (i.e., camera input);
identifying at least one location of the at least one object in the current field of view (i.e., current FOV);
associating the at least one bio-signal measurement (i.e., the brain activity measurement) with the at least one object (i.e., visual object; Page 29 through Page 30, Para. [0204]; Page 32, Para. [0215]; Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]);
processing the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., visual object) to determine at least one brain state of the user associated with the at least one object (i.e., visual object; see Page 32 through Page 33, Para. [0215] and [0217]-[0218]; and again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]); and
modifying the image (i.e., text, imagery, and/or notifications) based at least partly on the at least one brain state of the user (i.e., according to the brain activity measurement associated with the at least one visual object) associated with the at least one object (i.e., the identified visual object; see at least Page 36 through Page 37, Para. [0231]).

Ritchey does not explicitly disclose that the modifying the image based at least partly on the at least one brain state of the user associated with the at least one object (i.e., the identified visual object) comprises modulating visibility of the at least one object by at least one of scrambling, darkening, diffusing, highlighting and modifying the brightness or contrast of at least one portion of the display corresponding to the at least one location of the at least one object in the current field of view.
However, in the same field of endeavor, Liu discloses (see Fig. 1) a computer-implemented method for an augmented reality display system (see Page 1, Para. [0001]), comprising displaying an image on a display (2; see Page 2, Para. [0038] and [0041]-[0042]); acquiring at least one bio-signal measurement from a user (see (138) in Fig. 3 and Page 3 through Page 4, Para. [0055]; also see (802) in Fig. 8 and (904, 908) in Fig. 9A with Page 9, Para. [0112]-[0114]) and receiving visual input of a current field of view of the user (see (113) in Fig. 3 and Page 4, Para. [0063]-[0065]), along with the detecting of at least one object (i.e., a real-world object) within the visual input and the identifying of at least one location of the at least one object (i.e., the real-world object) in the current field of view, in order to associate the at least one bio-signal measurement with the at least one object (i.e., the real-world object; see (806) in Fig. 8 and see Fig. 11 along with Page 8, Para. [0107] and Page 10, Para. [0122], [0124], and [0125]); and to determine at least one mental state of the user associated with the at least one object (i.e., the real-world object) and to modify the image (see Figs. 16A and 16B, for example) based at least partly on the at least one mental state of the user associated with the at least one object (i.e., the real-world object), wherein the modifying the image comprises modulating visibility of the at least one object by at least one of scrambling, darkening, diffusing, highlighting and modifying the brightness or contrast of at least one portion of the display corresponding to the at least one location of the at least one object (i.e., the real-world object) in the current field of view (see Page 11 through Page 12, Para. [0131]-[0132], [0136], [0138]-[0139], and [0141]).  It is a goal of Liu to provide a system that can quickly and easily display digital information into acceptable and advantageous real-world locations, and modify an appearance of that digital information, based at least partly on a mental state of the user and the location of a real-world object in a user’s field of view, without the need for manual commands by the user (see Page 14 through Page 15, Para. [0164]).  Liu suggests a system that provides the obvious benefits of enhanced user-interaction with real-world objects in an augmented reality environment (see Page 2, Para. [0038]-[0040]) that is plainly applicable to the system disclosed by Ritchey.
Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was made to combine the teachings of Ritchey with the teachings of Liu such that the modifying the image, as disclosed by Ritchey, comprises modulating visibility of the at least one object by at least one of scrambling, darkening, diffusing, highlighting and modifying the brightness or contrast of at least one portion of the display corresponding to the at least one location of the at least one object in the current field of view, as suggested by Liu, in order to quickly and easily provide enhanced user-interaction with real-world objects in an augmented reality environment without the need for manual commands by a user.

As pertaining to Claim 23, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the detecting at least one object (i.e., a visual object such as a human or an animal, such as a cat) comprises detecting a plurality of objects (i.e., visual objects in a surrounding environmental scene); and
the associating the at least one bio-signal measurement (i.e., brain activity measurement) with the at least one object (i.e., a visual object such as a human or an animal, such as a cat) comprises associating the at least one bio-signal measurement (i.e., brain activity measurement) with one or more objects (i.e., visual objects in a surrounding environmental scene) of the plurality of objects (see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]; also see Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 24, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) classifying the at least one object (i.e., a visual object such as a human or an animal, such as a cat) partly by applying at least one image recognition process to the visual input (i.e., camera input); and
modifying the image (i.e., text, imagery, and/or notifications) based at least partly on the classified at least one object (i.e., the identified visual object; again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]; also see Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 25, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) the modifying the image (i.e., text, imagery, and/or notifications) comprises displaying information (i.e., text, imagery, and/or notifications) associated with the classified at least one object (i.e., the identified visual object) retrieved from a database (again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]; also see Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 26, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the processing of the at least one bio-signal measurement (i.e., brain activity measurement) is done in accordance with a user profile (see Page 32 through Page 33, Para. [0215] and [0217]-[0218]).

As pertaining to Claim 27, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the user profile is based in part on baseline brainwave characteristics (i.e., brain activity measurements) of the user obtained through calibration (again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 28, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) updating the user profile based in part on the at least one brain state of the user (again, see Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 29, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the processing of the at least one bio-signal measurement (i.e., brain activity measurement) is done in accordance with a model prepared with a database of individuals sharing at least some age, gender or demographic information with the user (see Page 37 through Page 38, Para. [0232] along with Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 30, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the model is a statistical model prepared using machine learning methods (again, see Page 37 through Page 38, Para. [0232] along with Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 31, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) annotating at least one of the at least one bio-signal measurement (i.e., brain activity measurement), the at least one brain state, and the visual input (i.e., camera input) in response to the brain state of the user exceeding a threshold (see Page 1, Para. [0004]; and Page 32 through Page 33, Para. [0215] and [0217]-[0218]; and Page 35 through Page 36, Para. [0228]).

As pertaining to Claim 32, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) measuring a cognitive workload (i.e., a brain measurement) of a user based on the at least one bio-signal measurement (i.e., a brain activity measurement) of the user; and
associating at least one portion of the cognitive workload (i.e., the brain measurement) with at least one object (i.e., a visual object such as a human or an animal, such as a cat); and
modifying the image (i.e., text, imagery, and/or notifications) based in part on the at least one portion of the cognitive workload (i.e., the brain measurement) associated with at least one object (i.e., a visual object such as a human or an animal, such as a cat; again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]; also see Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 33, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) determining attention (i.e., a brain measurement) of the user based on the at least one bio-signal measurement (i.e., a brain activity measurement) of the user; and
associating at least one portion of the attention (i.e., the brain measurement) with at least one object (i.e., a visual object such as a human or an animal, such as a cat); and
modifying the image (i.e., text, imagery, and/or notifications) based in part on the at least one portion of the attention (i.e., the brain measurement) associated with at least one object (i.e., a visual object such as a human or an animal, such as a cat; again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]; also see Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 36, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) sharing at least one of the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., a visual object such as a human or an animal, such as a cat), the at least one brain state, and aspects of the visual input (i.e., the camera input) with at least one computing device over a communications network (see Fig. 34, for example and see Page 37 through Page 38, Para. [0232]; and Page 39 through Page 40, Para. [0241]; in combination with Page 32 through Page 33, Para. [0215] and [0217]-[0218] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 37, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) analyzing the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., a visual object such as a human or an animal, such as a cat) to detect potentials associated with error commission (i.e., any arbitrary brain activity measurement); and
modifying the image (i.e., text, imagery, and/or notifications) based in part on the detected potentials (again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]).

As pertaining to Claim 38, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) acquiring at least one eye-tracking measurement of the user to determine the current field of view of the user (see Page 5, Para. [0016] and Page 36 through Page 37, Para. [0231]; also see Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 39, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) a wearable computing device (see Page 4 through Page 5, Para. [0015]-[0016]; Page 14, Para. [0065]; and Page 27, Para. [0195]) comprising:
at least one bio-signal measuring sensor (i.e., a brain activity sensing system; see Atomic Magnetometer Sensor Array in Fig. 14a, for example) configured to measure at least one bio-signal measurement (i.e., a brain activity measurement) of a user (see Page 19 through Page 20, Para. [0173]-[0176]);
at least one camera (see Panoramic Video Sensor System in Fig. 14a, for example) oriented to generally align with the user’s field of view configured to receive visual input (i.e., camera input) of a current field of view of the user (i.e., a surrounding view of the user; see Page 20, Para. [0176]; Page 27, Para. [0195]; and Page 29, Para. [0202]);
a display (see HMD in Fig. 14a, for example) configured to display an image (i.e., text, imagery, and/or notifications); and
a processor configured to:
detect at least one object (i.e., a visual object such as a human or an animal, such as a cat) within the visual input (i.e., camera input);
identify at least one location of the at least one object in the current field of view (i.e., current FOV);
associate the at least one bio-signal measurement (i.e., the brain activity measurement) with the at least one object (i.e., visual object; Page 29 through Page 30, Para. [0204]; Page 32, Para. [0215]; Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]);
process the at least one bio-signal measurement (i.e., brain activity measurement) associated with the at least one object (i.e., visual object) to determine at least one brain state of the user associated with the at least one object (i.e., visual object; see Page 32 through Page 33, Para. [0215] and [0217]-[0218]; and again, see Page 35, Para. [0226]-[0227] and Page 36 through Page 37, Para. [0229]-[0231]); and
modify the image (i.e., text, imagery, and/or notifications) based at least partly on the at least one brain state of the user (i.e., according to the brain activity measurement associated with the at least one visual object) associated with the at least one object (i.e., the identified visual object; see at least Page 36 through Page 37, Para. [0231]).

Ritchey does not explicitly disclose that the modifying the image based at least partly on the at least one brain state of the user associated with the at least one object (i.e., the identified visual object) comprises modulating visibility of the at least one object by at least one of scrambling, darkening, diffusing, highlighting and modifying the brightness or contrast of at least one portion of the display corresponding to the at least one location of the at least one object in the current field of view.
However, in the same field of endeavor, Liu discloses (see Fig. 1) a computer-implemented method for an augmented reality display system (see Page 1, Para. [0001]), comprising displaying an image on a display (2; see Page 2, Para. [0038] and [0041]-[0042]); acquiring at least one bio-signal measurement from a user (see (138) in Fig. 3 and Page 3 through Page 4, Para. [0055]; also see (802) in Fig. 8 and (904, 908) in Fig. 9A with Page 9, Para. [0112]-[0114]) and receiving visual input of a current field of view of the user (see (113) in Fig. 3 and Page 4, Para. [0063]-[0065]), along with the detecting of at least one object (i.e., a real-world object) within the visual input and the identifying of at least one location of the at least one object (i.e., the real-world object) in the current field of view, in order to associate the at least one bio-signal measurement with the at least one object (i.e., the real-world object; see (806) in Fig. 8 and see Fig. 11 along with Page 8, Para. [0107] and Page 10, Para. [0122], [0124], and [0125]); and to determine at least one mental state of the user associated with the at least one object (i.e., the real-world object) and to modify the image (see Figs. 16A and 16B, for example) based at least partly on the at least one mental state of the user associated with the at least one object (i.e., the real-world object), wherein the modifying the image comprises modulating visibility of the at least one object by at least one of scrambling, darkening, diffusing, highlighting and modifying the brightness or contrast of at least one portion of the display corresponding to the at least one location of the at least one object (i.e., the real-world object) in the current field of view (see Page 11 through Page 12, Para. [0131]-[0132], [0136], [0138]-[0139], and [0141]).  It is a goal of Liu to provide a system that can quickly and easily display digital information into acceptable and advantageous real-world locations, and modify an appearance of that digital information, based at least partly on a mental state of the user and the location of a real-world object in a user’s field of view, without the need for manual commands by the user (see Page 14 through Page 15, Para. [0164]).  Liu suggests a system that provides the obvious benefits of enhanced user-interaction with real-world objects in an augmented reality environment (see Page 2, Para. [0038]-[0040]) that is plainly applicable to the system disclosed by Ritchey.
Therefore, it would have been obvious to one of ordinary skill in the art at the time when the invention was made to combine the teachings of Ritchey with the teachings of Liu such that the modifying the image, as disclosed by Ritchey, comprises modulating visibility of the at least one object by at least one of scrambling, darkening, diffusing, highlighting and modifying the brightness or contrast of at least one portion of the display corresponding to the at least one location of the at least one object in the current field of view, as suggested by Liu, in order to quickly and easily provide enhanced user-interaction with real-world objects in an augmented reality environment without the need for manual commands by a user.

As pertaining to Claim 41, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) a non-transitory computer-readable medium (i.e., a computer and/or processor) having stored thereon machine interpretable instructions which, when executed by a processor, cause the processor to perform the computer-implemented method of claim 1 (see the above rejection of Claim 1).

As pertaining to Claim 42, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the display (see HMD in Fig. 14a, for example) is a transparent or clear display (see at least Page 26, Para. [0192]); and
the at least one object (i.e., a visual object such as a human or an animal, such as a cat) is not the image (i.e., the text, imagery, and/or notifications; again, see at least Page 36 through Page 37, Para. [0231]; also see Page 2, Para. [0041]-[0042] and Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

As pertaining to Claim 43, Ritchey discloses (see Fig. 14a, Fig. 26a, and Fig. 28) that the display (see HMD in Fig. 14a, for example) is a transparent or clear display (see at least Page 26, Para. [0192]); and
the at least one object (i.e., a visual object such as a human or an animal, such as a cat) is not the image (i.e., the text, imagery, and/or notifications; again, see at least Page 36 through Page 37, Para. [0231]; also see Page 2, Para. [0041]-[0042] and Page 11 through Page 12, Para. [0129], [0131]-[0132], [0136], [0138]-[0139], and [0141] of Liu).

Response to Arguments

Applicant’s arguments with respect to Claims 21, 23-33, 36-39, and 41-43 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Ritchey and Greco, teach or fairly suggest that the claimed “modifying the image,” as newly recited in independent Claims 21 and 39, is “based at least partly on the at least one brain state of the user associated with the at least one object” (see Remarks at Page 8).  Specifically, the applicant has asserted that the teachings of Ritchey fail to disclose “using bio-signals associated with at least one object to determine a brain state associated with the at least one object” and “modifying the image based at least partly on the at least one brain state of the user associated with the at least one object” (see Remarks at middle of Page 8).  The examiner respectfully disagrees.  The examiner respectfully maintains that the teachings of Ritchey, in fact, are specifically directed to acquiring bio-signals from a user associated with at least one real-world object that a user views in a current field of view, and determining a brain state, or a signature of brain activity, that is associated with the at least one real-world object that the user is viewing, and subsequently displaying and/or modifying an image based at least partly on the at least one brain state of the user associated with the at least one real-world object.  As recited in Paragraph [0231] of Ritchey:

“Objects may be designated as neural correlates based on various actions by the user.  For instance, as the AMR system records brain activity and the panoramic video system records audio and imagery a target tracking system monitors the focus and gaze of the eyes of the user on a particular subject in the surrounding environment.  The target tracking system marks the location of the subject on the recorded video that the user was gazing upon.  The location data of the subject gazed upon is then stored with the imagery in a database…. Similarities and differences of brain activity are measured and recorded as various subjects are observed and activities are accomplished.  Pattern analysis is conducted and correlations are drawn by via computer processing between subjects focused upon and activities being accomplished and the users brain activity.  These similarities and differences are measured and recorded….  As illustrated in FIG. 28, when a user observes a "Cat" with his eyes in the surrounding environment, a certain neuron in the brain repeatedly fires while the cat is observed and is the focus of the user as illustrated in FIGS. 29a and 29b….  In our present example factors confirming the cat is mine is historical data that the shape, location, color, and place associated neurons activated in the brain along with the video recorded that provides image shape and color, geospatial coordinates where the image was derived, time the image was derived, and audio of what my cat sounds like when in meows. If the composite standard deviation yields a confidence level on all these factors below 95% then computer 104 and/or 105 will notify me that my non-allergenic cat is in a specific location in the surrounding environment and point me to where to find it. If by deduction, the computer operates to determine it is not my cat, the computer will display a text message on my display that I should depart the area before I have an allergic reaction.”

	The applicant has further specifically argued that the teachings of Greco, even when considered in combination with the teachings of Ritchey, do not suggest the claimed “modifying the image” of “at least one portion of the display corresponding to the at least one location of the at least one object in the current field of view” as claimed (see Remarks spanning Pages 8 and 9).  The examiner generally agrees.  However, the claimed “modifying the image” feature is plainly suggested by the combination of Ritchey and Liu as newly relied upon above.  Therefore, the rejection of Claims 21, 23-33, 36-39, and 41-43 is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622